Citation Nr: 1614631
Decision Date: 04/11/16	Archive Date: 05/26/16

DOCKET NO.  12-23 831    DATE  APR 11 2016



On appeal from the Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for bilateral pes planus.

3. Entitlement to service connection for hammer toes of the left foot.

4. Entitlement to service connection for hammer toes of the right foot.

5. Entitlement to service connection for a left knee disability. to include as secondary to hammer toes of the left foot.

6. Entitlement to service connection for a right knee disability, to include as secondary to hammer toes of the right foot.

7. Entitlement to service connection for residual gynecological issues due to miscarriages.

8. Entitlement to service connection for a back disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1985 to February 1986.  She had additional service in the Navy Reserve from 1984 through 2006, with active duty for training (ADUTRA) during several periods between 1985 and 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a January 2013 Central Office hearing in Washington, DC before the undersigned Veterans Law Judge.  Her spouse also provided testimony. The Veteran also had an opportunity to provide testimony at a formal hearing at the Albuquerque, New Mexico RO in March 2012.  Transcripts of both hearings have been associated with the record.

During the pendency of the claim, the RO awarded the Veteran service connection for tinnitus in a September 2015 rating decision.  Since this rating decision resolved all issues pertaining to that claim, the Board no longer has jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board agrees with the Veteran that she was not given proper examinations to determine current diagnoses for her claimed conditions as well as the opportunity to obtain informed nexus opinions.  Therefore, the Board returns the matter to the RO to schedule the Veteran for new examinations.  All examinations should be performed by a medical professional other than the individual who conducted the August 2015 examinations.

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Before veteran status can be established for the period of reservist service, it must first be established that the appellant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  For example, the Veteran's claimed back, knee, and hammer toe conditions could be construed as residuals of an injury for the purposes of service connection during periods of ACDUTRA or INDUTRA.  However, diseases such as migraine headaches or gynecological issues could only be service connected if related to a period of ACDUTRA.

The Board understands the challenges and frustrations that the Veteran has had in filing the above noted claims.  However, VA needs the right evidence to grant a service connection claim.  At this point, the Board is looking at whether the Veteran's conditions are etiologically related to service.  This is complicated here by the Veteran's many years of Reserve service.  While she understandably aggregates all her service together for the purpose of her claims with VA, again, only injuries can be service-connected based on inactive duty status, and diseases or injuries must be related to active duty (or active duty for training) status.

For some of these claims, there is no evidence demonstrating the existence of current disabilities.  Although the Board is doing its part to obtain some of this information by rescheduling examinations, the Veteran also has a duty to provide evidence in support of her claim.  The Board recognizes the evidence already submitted by the Veteran, but makes another request that if the Veteran has at her disposal any current or past medical treatment, not already submitted, that will spell out her claimed current conditions, as well as provide opinions linking any condition to a specific period of service, she should submit that evidence or inform VA of where to obtain such evidence with proper authorizations.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to submit additional evidence in support of her service connection claims.  Specifically, the Board seeks information pertaining to the Veteran's history of miscarriages.  There must be evidence that provides the dates that the miscarriages occurred.  Without dates, it is all but impossible to link the miscarriages to periods of qualifying service.  Presently. the record only has statements from the Veteran stating how many miscarriages she has had over the years without dates.

The Board also encourages the Veteran to provide medical documentation or authorize VA to obtain such information on the Veteran's behalf that would either provide a nexus statement for any of the claimed conditions, and/or medical treatment for claimed conditions with objective diagnosis, not just summary statements regarding the Veteran's conditions within a past medical history.  The Board needs objective medical diagnoses.  This may come from current or past medical documentation.

2. The RO/AMC should schedule the Veteran for the following examinations.

All examinations should be performed by a medical professional other than the individual who conducted the August 2015 examinations.

(a) Neurological examination:  Does the Veteran currently have the claimed migraine disorder?  If so, is it at least as likely as not (50 percent or more probability) that the diagnosed condition is related to ACTIVE or ACTIVE DUTY FOR TRAINING service?

In making an opinion, the examiner should consider the fact that during the Veteran complained of tension headaches in sick call visits in October 1988 and August 1989.

(b) General examination:  Does the Veteran currently have the claimed bilateral pes planus and bilateral hammer
toes?  If so, is it at least as likely as not (50 percent or more probability) that the diagnosed conditions are related to ACTIVE or ACTIVE DUTY FOR TRAINING service?  In the alternative, is there evidence of injury during INACTIVE DUTY FOR TRAINING that as likely as not caused a current diagnosed condition?  Please see treatment for hammer toes during 2003 and 2004 inactive duty periods.  Please also see Veteran's testimony regarding wearing of boots during her initial boot camp period.

Does the Veteran currently have the claimed back and bilateral knee disabilities?  If so, is it at least as likely as not (50 percent or more probability) related to ACTIVE or ACTIVE DUTY FOR TRAINING service?  In the alternative, is there evidence of injury during INACTIVE DUTY FOR TRAINING that as likely as not caused a current diagnosed condition?

In April 1988, during a period of ACDUTRA, the Veteran complained of back pain at a sick call visit.  In 1999, during a period of ACDUTRA, a right knee x-ray was done that was negative.  Please also see Veteran's testimony regarding the strenuous physical activity associated with her military position.

(c) Gynecology examination:  Does the Veteran have the claimed gynecological issues?  If so, is it at least as likely as not (50 percent or more probability) that the gynecological issue is related to ACTIVE or ACTIVE DUTY FOR TRAINING service?

The Veteran has had several gynecological check-ups during periods of ACDUTRA including in September 1985, October 1985, October 1985, and January 1986.


She also states she has a history or in-service miscarriages.

3. Then, readjudicate the claims. If the claims remain denied, then provide the Veteran and her representative a supplemental statement of the case and a reasonable time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Yet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U .S.C.A. § 7252 (West 2014), only a decision or the Board or Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature or a preliminary order and does not constitute a decision or the Board on the merits of your appeal. 38 C.F.R. § 20. 1100(b) (2015).






